Citation Nr: 1714668	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

2.  Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland.  

In March 2017, the Veteran testified at hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the proceeding has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board makes a determination as to the claims of service connection for bilateral SNHL and a bilateral knee condition, further development of the record is necessary.  Specifically, the Veteran is entitled to VA examinations in order to have a VA examiner evaluate both conditions and issue an opinion as to the etiology of each. 

The Veteran has never been afforded a VA examination to evaluate the nature and etiology of his bilateral SNHL.  Since the RO's issuance of August 2012 statement of the case continuing the denial of the claim, the Veteran submitted an October 2012 letter from a VA doctor, who identified herself as the Veteran's treating physician for the past 10 years.  According to this VA doctor, the Veteran reported being exposed to loud explosions during training exercises in his role as a combat engineer for the U.S. Army.  Apparently, he did not become aware of his hearing difficulties until he returned to civilian life and noticed that he had trouble understanding his brother and had to continually ask that he repeat things.  After reviewing the Veteran's medical history and his statements regarding his hearing difficulties, the doctor requested that VA consider him for service connection as a result of hearing loss.  

In addition to the October 2012 letter, the Veteran testified during the May 2017 hearing that he routinely was exposed to loud noises from explosions during training exercises while in service.  He reported that on one instance a fellow servicemember accidentally fired ordinance at a box of ammunition which resulted in a loud explosion that occurred very close to him.  According to the Veteran, he had trouble hearing conversation ever since his discharge from the military.  The Veteran also submitted a March 2017 statement from his brother who detailed his experiences with the Veteran both before and after service and discussed how the Veteran exhibited signs of hearing loss after returning from service that he did not have prior to entering service.  

Taken together, the VA doctor's opinion as well as the Veteran's lay testimony and his brother's statement satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (the third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.).  Therefore, the Veteran must be scheduled for a VA examination to evaluate the nature and etiology of his bilateral SNHL. 

Similarly, the Veteran has never been afforded a VA examination to evaluate the nature and etiology of his bilateral knee condition.  In an October 2012 letter, a different VA doctor stated that he was the Veteran's treating physician for his bilateral knee condition.  He stated that the Veteran had a surgical scar on his left knee and that the Veteran reported symptoms of pain, decreased range of motion, and a grinding sensation.  After reviewing the Veteran's medical history, the doctor opined that the Veteran's bilateral knee condition was directly related to a reported injury during his duty in Germany.  

During the March 2017 hearing, the Veteran detailed the circumstances of his left knee injury, and explained that he was placed on modified duty after his left knee was operated on in service.  He asserted that he had continued to experience left knee pain ever since the surgery in service and that he favored his right knee whenever his left knee pain became too unbearable.  It was his contention that he developed a right knee condition as a consequence of favoring the right knee over the left knee for many years.  This testimony, coupled with the doctor's positive etiology opinion, satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  McLendon, 20 Vet. App. at 83.  Therefore, the Veteran must be scheduled for a VA examination to evaluate the nature and etiology of his bilateral knee condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.  
Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated VA treatment records dating from December 2009. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completion of the foregoing, schedule the Veteran for VA audiological and orthopedic examinations for the purpose of obtaining opinions regarding the nature and etiology of the Veteran's bilateral SNHL and bilateral knee condition.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individuals designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of either condition.  All necessary special studies or tests must be accomplished.  In particular, the audiological examiner must confirm through audiological testing that the Veteran has hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385. 

Each of the examiners must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral SNHL and/or bilateral knee condition were incurred in or were otherwise related to service.  Specifically, with regard to the bilateral SNHL, the examiner should consider, and comment on as necessary, the pertinent October 2012 opinion as well as the Veteran's testimony during the March 2017 hearing and his brother's March 2017 statement.  As for the bilateral knee condition, the examiner should consider, and comment on as necessary, the aforementioned October 2012 opinion as well as the Veteran's testimony during the March 2017 hearing. 

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completion of the foregoing, readjudicate the
claim.  If either benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




